Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 01/28/2022.  Claims 1,3,10,11,13,17,20 and 21 of which claims 1,11, 20 and 21 are independent, were pending in this application and have been considered below.
• Claims 1,11, 20 and 21 are currently amended. 
• Claims 2,4-9,12,14-16,18,19,22 and 23 are canceled. 
• No claims are new.
Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 01/28/2022, with respect to the rejection of claims 1, 10,11,17, 20 and 21 under 35 U.S.C. 103 as being unpatentable over Sayana et al (US 2013343299)(see ids) in view of Zhu et al (US 8675558) have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.

Allowable Subject Matter
4.         Claims 1,3,10,11,13,17, 20 and 21 are allowed.
5.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


7.         The following is a statement of reasons for allowance: 
Regarding claims 1 ,11, 20 and 21, the prior art of record, specifically Sayana et al(US 2013343299)(see ids) teaches in fig. 7, a method for reporting channel state information, CSI (see step 706, [0212], UE 116 transmits channel quality information (CQI) without transmitting a precoded matrix index to BS 102), comprising: 
determining, by a terminal device, a channel quality indicator, CQI, measurement mode to be used under a CSI reporting mode without precoding matrix indicator, PMI (see [0043], the BS may configure UE to not report PMI; throughout the document various possibilities for CQI measurement when PMI reporting is not configured are disclosed, [0102], If UE 116 is configured without PMI/RI reporting, UE 116 reports CQI based on CRS for channel measurement and IMR and/or non-zero power CSI-RS for interference measurement. Alternatively, if UE 116 is configured without PMI/RI reporting, UE 116 can be configured to report a first CQI based on channel measurement on CRS and a first IMR resource; and a second CQI based on CRS and a second IMR resource. In step 708 in fig, 7, [0210] , Certain configurations may configure a channel quality information (CQI) feedback without a precoding matrix index (PMI) and without a rank indicator (RI).,)  and Sayana et al discloses (see [0199]-[0202] UE calculates CQI using channel estimation based on beamformed csi-rs). performing, by the terminal device, 
Zhu et al (US 8675558) teaches discloses in col.1, lines 15-23, in Transmission Mode 8 (TM8) of the LTE-Advanced standard, an evolved Node B (eNodeB or eNB) conventionally determines the Channel Quality Indicator (CQI) for the Physical Downlink Shared Channel (PDSCH) as Single Antenna Port, port 0, if the User Equipment (UE) is configured without Precoding Matrix Indicator/Rank Indicator (PMI/RI) reporting and if the number of Physical Broadcast Channel (PBCH) antenna ports is one.
W02013191503(see IDS) teaches in FIG. 7, the base station determines what kind of feedback to set to the terminal as in step 700. One of the considerations in step 700 may include determining whether to disable RI/PMI reporting of the terminal (whether to disable RI/PMI reporting). If itis determined in step 710 that the RI/PMI reporting of the corresponding terminal is not disabled, the base station performs PDSCH transmission based on the CSI (RI, PMI, CQI) generated by the terminal measuring the CSI-RS as in step 720 do. To this end, according to an embodiment of the present invention, the base station notifies the terminal to measure the CSI- RS 
However, none of the prior arts cited alone or in combination provides the motivation to teach  receiving, by a terminal device, first indication information from a network device, wherein the first indication information is used for indicating to use a CSI reporting mode without precoding matrix indicator (PMI); determining, by the terminal device, to use the CSI reporting mode without PMI according to the first indication information; determining, by the terminal device, a channel quality indicator (CQI) measurement mode to be used under a-the CSI reporting mode without PMI; and performing, by the terminal device, CQI estimation based on the CQI measurement mode and reporting an estimated CQI to a-the network device; wherein the CQI measurement mode is a CQI estimation based on a plurality of beamformed channel state information reference signal (CSI-RS) ports, and performing, by the terminal device, the CQI estimation based on the CQI measurement mode comprises: performing, by the terminal device, the CQI estimation based on downlink channel information acquired from at least two CSI-RS ports selected by the terminal device from a-the plurality of beamformed CSI- RS ports as  recited in claim 1 and similar in claims 11, 20 and 21.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        February 12, 2022